Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/245,236 filed 04/30/2021.  Claims 52-71 are pending and have been examined.
The information disclosure statement (IDS) submitted on 04/30/2021 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52, 53, 57-60, 62, 63 and 67-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,032,594. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 52 of the instant application and the patented claim 5.


Application No. 17/245,236
U.S. Patent No. 11,032,594
52. (New) A method comprising:
1. A method, comprising: 
receiving a request to download a media asset to a device;
(claim 1) receiving a request from a user to download a media asset at a first future time
retrieving a profile of a user associated with the device to obtain a first set of preferences of the user;
(claim 4) determining, from the user profile, preferences for the user; 
identifying a first advertisement to be downloaded with the media asset;
(claim 4) determining, from the comparison, whether the candidate advertisement meets the user-based advertising criteria; 
causing download of the media asset and the first advertisement;
(claim 1) wherein the media asset includes a plurality of embedded advertisements and the media asset is downloaded at the first future time based on receiving the request; based on downloading the media asset at the first future time
retrieving, after a period of time has elapsed from the download, the profile of the user to obtain a second set of preferences of the user;
5. The method of claim 4, wherein the preferences for the user are original preferences for the user, and retrieving the updated embedded advertisement 
retrieving updated preferences of the user; 
determining whether the updated preferences of the user are different from the original preferences of the user; 

(claim 5) in response to determining that the updated preferences for the user are different, determining an updated user-based advertising criteria from the updated preferences of the user; 
identifying a second advertisement that matches the second set of preferences; and 
(claim 5) comparing the candidate advertisement with the updated user-based advertising criteria; 
determining, from the comparison, whether the candidate advertisement meets the updated user-based advertising criteria; and 

(claim 5) in response to determining that the candidate advertisement meets the updated user-based advertising criteria, setting the updated advertisement to be the candidate advertisement.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 53 of the application corresponds to claim 2 of the patent.
Claim 57 of the application corresponds to claim 7 of the patent.
Claim 58 of the application corresponds to claim 5 of the patent.
Claim 59 of the application corresponds to claim 6 of the patent.
Claim 60 of the application corresponds to claim 4 of the patent.
Claim 62 of the application corresponds to claim 5 of the patent.
Claim 63 of the application corresponds to claim 2 of the patent.
Claim 67 of the application corresponds to claim 7 of the patent.
Claim 68 of the application corresponds to claim 5 of the patent.
Claim 69 of the application corresponds to claim 6 of the patent.
Claim 70 of the application corresponds to claim 4 of the patent.
Claims 54 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,032,594 in view of in view of Berger et al. (US 2015/0325268), herein Berger.
Consider claim 54, the patented claim 5 clearly teaches the identifying of the second advertisement comprises: retrieving the second advertisement from an online database based on querying the online database with the second set of preferences of the user.
However, the patented claim 5 does not explicitly teach causing the download of the media asset and the second advertisement comprises: embedding the second advertisement into the media asset.
In an analogous art, Berger, which discloses a system for video distribution, clearly teaches causing the download of the media asset and the second advertisement comprises: embedding the second advertisement into the media asset. (Fig. 21, [0186])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claim 5 by causing the download of the media asset and the second advertisement comprises: embedding the second advertisement into the media asset, as taught by Berger, to achieve the predictable result of replacing the advertisements.
Claim 64 of the application corresponds to claim 5 of the patent in view of Berger [0186].
Claims 55, 56, 65 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,032,594 in view of in view of Johnson et al. (US 2009/0030978), herein Johnson.

However, the patented claim 5 does not explicitly teach at least one of the first set of preferences of the user and the second set of preferences of the user is determined based on monitoring content accessed by the user and user interactions with content.
In an analogous art, Johnson, which discloses a system for video distribution, clearly teaches at least one of the first set of preferences of the user and the second set of preferences of the user is determined based on monitoring content accessed by the user and user interactions with content. (The user profile is updated based on user responses to the content, [0041], [0072] Johnson.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claim 5 by at least one of the first set of preferences of the user and the second set of preferences of the user is determined based on monitoring content accessed by the user and user interactions with content, as taught by Johnson, for the benefit of learning types of content the user prefers.
Claim 56 of the application corresponds to claim 5 of the patent in view of Johnson [0063].
Claim 65 of the application corresponds to claim 5 of the patent in view of Johnson [0041], [0072].
Claim 66 of the application corresponds to claim 5 of the patent in view of Johnson [0063].
Claims 61 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,032,594 in view of in view of Roberts et al. (US 2008/0155588), herein Roberts.
Consider claim 61, the patented claim 5 clearly teaches the method of claim 52.
However, the patented claim 5 does not explicitly teach in response to determining that the first advertisement matches the second set of preferences: refraining from replacing the first advertisement.
In an analogous art, Roberts, which discloses a system for video distribution, clearly teaches in response to determining that the first advertisement matches the second set of preferences: refraining from replacing the first advertisement. (The originally downloaded advertisement may match the updated profile, [0059], [0130]-[0132] Roberts.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claim 5 by in response to determining that the first advertisement matches the second set of preferences: refraining from replacing the first advertisement, as taught by Roberts, for the benefit of presenting the first advertisement if it matches the user profile.
Claim 71 of the application corresponds to claim 5 of the patent in view of Roberts [0059], [0130]-[0132].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52, 53, 55, 56, 58, 61-63, 65, 66, 68 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2009/0030978), herein Johnson, in view of Roberts et al. (US 2008/0155588), herein Roberts.
Consider claim 52, Johnson clearly teaches a method comprising: 

receiving a request to download a media asset to a device; (Fig. 6: The user schedules or demands download of the content package, [0080].)

retrieving a profile of a user associated with the device to obtain a first set of preferences of the user; (Fig. 4: User profile information is accessed at step 425, [0037], [0057], [0058], [0068].)

(Fig. 4: Advertisement segments are selected based on the user profile at step 430, [0029], [0068].)

causing download of the media asset and the first advertisement; (Fig. 6: The selected segments are combined into a single file and downloaded to the playback device 155, [0027], [0069], [0070], [0080], [0081].)

retrieving, after a period of time has elapsed from the download, the profile of the user to obtain a second set of preferences of the user; (The user profile is updated after the downloaded file has been viewed by the user based on user responses, [0041], [0072].)

However, Johnson does not explicitly teach in response to determining that the first advertisement does not match the second set of preferences: identifying a second advertisement that matches the second set of preferences; and causing the first advertisement, stored in association with the media asset, to be replaced with the second advertisement.

In an analogous art, Roberts, which discloses a system for video distribution, clearly teaches in response to determining that the first advertisement does not match the second set of preferences: identifying a second advertisement that matches the second set of preferences; and causing the first advertisement, stored in association with the media asset, to be replaced with the second advertisement. (Selected advertisements are replaced based on updated user profile information, [0130]-[0132].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Johnson by in response to determining that the first advertisement does not match the second set of preferences: identifying a second advertisement that matches the second set of preferences; and causing the first advertisement, stored in association with the media asset, to be replaced with the second advertisement, as taught by Roberts, for the benefit of targeting advertisements to the user based on up-to-date information.

Consider claim 53, Johnson combined with Roberts clearly teaches the identifying of the first advertisement comprises: retrieving the first advertisement from an online database based on querying the online database with the first set of preferences of the user; (The user profile is used to select advertisements from database 145, [0068], [0078] Johnson.) and causing the download of the media asset and the first advertisement comprises: embedding the first (Fig. 5, [0027], [0069], [0070], [0079]-[0081] Johnson)

Consider claim 55, Johnson combined with Roberts clearly teaches at least one of the first set of preferences of the user and the second set of preferences of the user is determined based on monitoring content accessed by the user and user interactions with content. (The user profile is updated based on user responses to the content, [0041], [0072] Johnson.)

Consider claim 56, Johnson combined with Roberts clearly teaches at least one of the first set of preferences of the user and the second set of preferences of the user is determined based on preferences input by the user. ([0063] Johnson)

Consider claim 58, Johnson combined with Roberts clearly teaches determining that the first advertisement does not match the second set of preferences comprises: identifying a characteristic of the first advertisement; comparing the characteristic of the first advertisements to a characteristic specified in the second set of preferences; and identifying a conflict between the characteristic of the first advertisement and the characteristic specified in the second set of preferences. (Selected advertisements are replaced based on updated user profile information, [0130]-[0132] Roberts.)

Consider claim 61, Johnson combined with Roberts clearly teaches in response to determining that the first advertisement matches the second set of preferences: refraining from replacing the first advertisement. (The originally downloaded advertisement may match the updated profile, [0059], [0130]-[0132] Roberts.)

Consider claim 62, Johnson clearly teaches a system comprising:

a storage device; and control circuitry (Fig. 2, [0048]) configured to: 

receive a request to download a media asset to a device; (Fig. 6: The user schedules or demands download of the content package, [0080].)

retrieve a profile of a user associated with the device to obtain a first set of preferences of the user; (Fig. 4: User profile information is accessed at step 425, [0037], [0057], [0058], [0068].)

identify a first advertisement to be downloaded with the media asset; (Fig. 4: Advertisement segments are selected based on the user profile at step 430, [0029], [0068].)
(Fig. 6: The selected segments are combined into a single file and downloaded to the playback device 155, [0027], [0069], [0070], [0080], [0081].)

retrieve, after a period of time has elapsed from the download, the profile of the user to obtain a second set of preferences of the user; (The user profile is updated after the downloaded file has been viewed by the user based on user responses, [0041], [0072].)

However, Johnson does not explicitly teach in response to determining that the first advertisement does not match the second set of preferences: identify a second advertisement that matches the second set of preferences; and cause the first advertisement, stored at the storage device in association with the media asset, to be replaced with the second advertisement.

In an analogous art, Roberts, which discloses a system for video distribution, clearly teaches in response to determining that the first advertisement does not match the second set of preferences: identify a second advertisement that matches the second set of preferences; and cause the first advertisement, stored at the storage device in association with the media asset, to be replaced with the second advertisement. (Selected advertisements are replaced based on updated user profile information, [0130]-[0132].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Johnson by in response to determining that the first advertisement does not match the second set of preferences: identify a second advertisement that matches the second set of preferences; and cause the first advertisement, stored at the storage device in association with the media asset, to be replaced with the second advertisement, as taught by Roberts, for the benefit of targeting advertisements to the user based on up-to-date information.

Consider claim 63, Johnson combined with Roberts clearly teaches wherein the control circuitry is configured to identify the first advertisement by: the control circuitry is configured to identify the first advertisement by: determining that the first advertisement matches the first set of preferences of the user; (The user profile is used to select advertisements from database 145, [0068], [0078] Johnson.) and the control circuitry is configured to cause the download of the media asset and the first advertisement by: embedding the first advertisement into the media asset. (Fig. 5, [0027], [0069], [0070], [0079]-[0081] Johnson)

claim 65, Johnson combined with Roberts clearly teaches at least one of the first set of preferences of the user and the second set of preferences of the user is determined based on monitoring content accessed by the user and user interactions with content. (The user profile is updated based on user responses to the content, [0041], [0072] Johnson.)

Consider claim 66, Johnson combined with Roberts clearly teaches at least one of the first set of preferences of the user and the second set of preferences of the user is determined based on preferences input by the user. ([0063] Johnson)

Consider claim 68, Johnson combined with Roberts clearly teaches determining that the first advertisement does not match the second set of preferences comprises: identifying a characteristic of the first advertisement; comparing the characteristic of the first advertisements to a characteristic specified in the second set of preferences; and identifying a conflict between the characteristic of the first advertisement and the characteristic specified in the second set of preferences. (Selected advertisements are replaced based on updated user profile information, [0130]-[0132] Roberts.)

Consider claim 71, Johnson combined with Roberts clearly teaches the control circuitry is configured to, in response to determining that the first advertisement matches the second set of preferences: refrain from replacing the first advertisement. (The originally downloaded advertisement may match the updated profile, [0059], [0130]-[0132] Roberts.)

Claims 54, 59, 60, 64, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2009/0030978) in view of Roberts et al. (US 2008/0155588) in view of Berger et al. (US 2015/0325268), herein Berger.
Consider claim 54, Johnson combined with Roberts clearly teaches the identifying of the second advertisement comprises: retrieving the second advertisement from an online database based on querying the online database with the second set of preferences of the user. ([0130]-[0132] Roberts)

However, Johnson combined with Roberts does not explicitly teach causing the download of the media asset and the second advertisement comprises: embedding the second advertisement into the media asset.

In an analogous art, Berger, which discloses a system for video distribution, clearly teaches causing the download of the media asset and the second advertisement comprises: embedding the second advertisement into the media asset. (Fig. 21, [0186])

	
Consider claim 59, Johnson combined with Roberts and Berger clearly teaches causing the first advertisement, stored in association with the media asset, to be replaced with the second advertisement comprises: retrieving metadata for the media asset; determining, from the metadata, a time code corresponding to the time when the first advertisement is scheduled to be presented in the media asset; determining, during presentation of the media asset, that a current progress point reaches the time code; in response to determining that the playback reaches the time code, pausing playback of the media asset and starting playback of the updated embedded advertisement; and in response to determining that the playback of the updated embedded advertisement has ended, resuming playback of the media asset at the time code.

Consider claim 60, Johnson combined with Roberts and Berger clearly teaches the identifying of the second advertisement comprises: retrieving a plurality of candidate advertisements from an online database, wherein each of the candidate advertisements is associated with an age within a threshold period of time of a current time; (Commercials expire after a predetermined time, [0105], [0170] Berger.) comparing each candidate advertisement to the second set of preferences of the user; and identifying the second advertisement based on the comparing. (Commercials are targeted to the user based on user information, [0071], [0099] Berger.)

Consider claim 64, Johnson combined with Roberts and Berger clearly teaches the control circuitry is configured to identify the second advertisement by: retrieving the second advertisement from an online database based on querying the online database with the second set of preferences of the user; ([0130]-[0132] Roberts) and the control circuitry is configured to cause the download of the media asset and the second advertisement by: embedding the second advertisement into the media asset. (Fig. 21, [0186] Berger)

Consider claim 69, Johnson combined with Roberts and Berger clearly teaches causing the first advertisement, stored in association with the media asset, to be replaced with the second advertisement comprises: retrieving metadata for the media asset; determining, from the metadata, a time code corresponding to the time when the first advertisement is scheduled to be presented in the media asset; determining, during presentation of the media asset, that a current (The VAST file indicates commercial locations using time offsets, [0057].  Playout of the TV show is stopped at the commercial locations and resumed after the commercials are displayed, [0186] Berger.)

Consider claim 70, Johnson combined with Roberts and Berger clearly teaches the control circuitry is configured to identify the second advertisement by: retrieving a plurality of candidate advertisements from an online database, wherein each of the candidate advertisements is associated with an age within a threshold period of time of a current time; (Commercials expire after a predetermined time, [0105], [0170] Berger.) comparing each candidate advertisement to the second set of preferences of the user; and identifying the second advertisement based on the comparing. (Commercials are targeted to the user based on user information, [0071], [0099] Berger.)

Allowable Subject Matter
Claims 57 and 67 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425